tax exempt and government entities department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx division date re l ease number re l ease date legend org organization xx - date address name address org address person to contact identification_number contact telephone number refer reply to tel ge review staff ein certified mail - return receipt requested dear this is a final revocation letter as to your exempt status under section sol c of the internal_revenue_code the internal revenue service's recognition of your organization as an organization described in section sol c is hereby revoked effective january 20xx we have made this detennination for the following reasons sec_50 i c organizations described you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of lr c sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose you have provided no infonnation regarding your receipts expenditures or activities you have not established that you have operated exclusively for an exempt_purpose in as such you failed to meet the requirements of sec_501 c and sec_1 c -l d in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective january 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states oaim court or the district_court of the united_states for the district of columbia before the sl day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you may call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations internal_revenue_service date date org address department of the treasury tax exempt govt entities division fulton street brooklyn new york j i taxpayer_identification_number fonn tax_year s ended person to contact id number contact telephone number contact fax number certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication ifwe issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code in lieu of letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a s ubstitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax detemlination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination in lieu of letter fom1886a department of the treasury - internal_revenue_service ex lallation of items name of taxpayer org schedule no or exhibit year period ended 20xxi2 legend org organization name xx date state sta t e issue should the tax exempt status of org be revoked as of january i 20xx for failing to file the annual form_990 facts the org was incorporated in the state of state on april 20xx in july of 20xx the organization filed a form_1023 with the internal_revenue_service requesting tax exempt status under sec_501 of the internal_revenue_code according to the articles of incorporation which were filed with internal_revenue_service as part of the form_1023 application_for exemption the purpose of the organization is to encourage and support the development of quality child care in city through provision of technical assistance and training programs to family day care providers group family day care providers and day care center staff to provide technical assistance to other organizations working with child care providers and to conduct any and all lawful activities which may be useful in accomplishing the foregoing purposes on august 20xx the organization was granted tax exemption as an organization described under intell1al revenue code sec_50 i c the determination_letter further stated that the organization was determined to be a public charity under sec_170 a vi we received information from the social_security administration that your organization paid wages during the tax_year ending december 20xx your organization issued form w-2's but failed to file a fonn to report the wages paid federal_income_tax withheld both the employer's and employee's share of social_security and medicare taxes in addition it was also noted that the organization had not filed a form_990 since their tax_year ending december 20xx for the tax years ending december 20xx and 20xx the gross revenue reported by the organization was dollar_figure and dollar_figure respectively a letter concerning your form_941 and filing requirement was sent via certified mail to the organization on december 20xx the letter was never claimed by the organization a second requested was sent via certified mail on january 20xx again this letter was never claimed by the organization a tinalletter was sent via regular mail on january 20xx to date we have not received a response or any contact from the organization law sec_501 c of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual form 886-a rev service_department of the treasury - internal revenue page -1 form 886a department of the treasury - internal_revenue_service ex lanation of items name of taxpayer org schedule no or exhibit year period ended 20x sec_1 c -i a provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt lntemal revenue code sec_6033 i provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of can-ying out the internal revenue laws as the secretary may by form or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 h provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code revrul_59_95 cb concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required infolmation return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer's position the taxpayer's position is not known govern men ts position it is the government's position that the tax exempt status of the org under sec_501 of the internal_revenue_code should be revoked for failing to file their annual form_990 when required to do so form 886-a rev service_department of the treasury - internal revenue page -2 fonn 886a department of the treasury - internal_revenue_service ex lanation of items name of taxpayer org schedule no or exhibit year period ended 20xxj2 internal_revenue_code sec_6033 states in part that except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return the organization did not meet any of the exceptions stated in sec_6033 of the internal_revenue_code for the tax years ending december 20xx and 20xx the gross revenue reported by the organization was dollar_figure and dollar_figure based on this information it has been determined that the organization exceeded the dollar_figure exclusion for not filing an annual form_990 revrul_59_95 held that failure or inability to file the required inforn1ation return or otherwise to comply with the provision of sec_6033 of the internal_revenue_code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status using this revenue niling as precedent it is the government's position that the tax exempt status of the org under sec_501 c of the internal_revenue_code should be revoked conclusion the tax exempt status oforg under sec_501 of the internal_revenue_code should be revoked because the organization has not established that it is observing conditions required for the continuation of exempt status such as filing annual form_990 infom1ation returns and failing to provide information that was requested from them by the internal_revenue_service the effective date of revocation is january 20xx the first day of the tax_year under examination the organization will be required to file form_1120 beginning in 20xx for all tax periods subsequent to the revocation of their tax exempt status a report addressing your employment_tax liability will be issued under separate cover form 886-a rev service_department of the treasury - internal revenue page -3
